I should like at the outset to express my sincere
gratitude for the honour to speak from this rostrum and
to convey, on behalf of the President of Turkmenistan,
Mr. Saparmurat Niyazov, best wishes for peace and
prosperity to the peoples of all nations. I should also
like to congratulate the President of the General
Assembly on his election to that lofty and responsible
post and to wish him every success in fruitfully guiding
the work of the fifty-ninth session.
The events taking place in the world today, which
are influencing the development of every region and
every country, attest to the dramatic changes that have
occurred in the meaning of the historical process under
new conditions. Our ability to elaborate and implement
qualitatively new approaches to interaction within the
community of nations will largely determine the degree
to which security and stability are maintained
throughout the world. In that context, an immutable
principle and basic direction for Turkmenistan’s
foreign policy remains the strengthening and
development of close cooperation with the United
5

Nations. I should like to take this opportunity to thank
the Secretary-General, Mr. Kofi Annan, for his
constant support for the peace-loving foreign policy of
Turkmenistan.
We should note that among the priority areas of
our country’s cooperation with the United Nations are
maintaining international peace and security and
preventing or resolving conflicts through political
means and processes. With regard to those issues,
Turkmenistan has often become a centre where, under
the aegis of the United Nations and with the
participation of its Special Representatives, effective
negotiations have been carried out to resolve complex
situations that have taken place in the countries of our
region.
During the present general debate, it has been
noted several times that one of today’s major threats to
international security and stability is terrorism.
Following the events of 11 September 2001,
Turkmenistan was one of the first countries to support
the United Nations initiative of establishing an
international coalition to fight terrorism, in which we
have taken an active part.
In that context, Turkmenistan not only firmly
condemns any act of terrorism in any part of the world,
but also is undertaking specific legislative and practical
measures aimed at fighting that evil and preventing it
from spreading. That is particularly relevant, given that
the security conditions of the world community are
determined by each country’s actual contribution to the
strengthening of its own internal stability, together with
cooperation at the collective level. This is why we
believe that there is a need today to draw up a
qualitatively new dimension, both between individual
States and within the framework of their joint activity
in international organizations.
Despite the fact that terrorism is multifaceted, its
nature is one and the same, and at its roots lie a
doctrinaire egoism which has been raised by its
followers to the highest level of evil, intolerance and
cruelty. Terrorism recognizes no State and no
nationality; it is not affiliated with any religion or
culture. This is why the war on terrorism and terrorists
must be conducted through joint efforts.
It is precisely through the close coordination of
actions of members of the international community, on
the basis of norms of international law, that the
establishment of a situation in the world can be
conducted in such a way that any manifestation of
terrorism will be punished and, as a result, it will be
possible to take effective measures to combat it. Here,
Turkmenistan favours effective implementation of a
broad-ranging system of measures to combat terrorism,
including active cooperation in finding and bringing to
justice the organizers and perpetrators of terrorist acts.
To counteract international terrorism, and to
protect the rights and freedoms of our citizens, we
must be able to forestall each of its manifestations and
counter it, not only through universal unanimous
condemnation, but also through a high degree of
professionalism of law enforcement agencies, and also
through the active use of the entire international legal
array of instruments drawn up within the framework of
the United Nations.
Further involvement of the role of the United
Nations is becoming clearer against the backdrop of
the present development of both global and regional
processes that require the concentration of collective
efforts and the adoption of decisions, taking into
account a multitude of interests. Here, the fundamental
principles of international cooperation enshrined in the
Charter and the criteria tested by time concerning
maintaining the balance of interests are a high priority
for us. By following such a policy, Turkmenistan
always attempts fully to utilize the potential of the
community of nations and institutions in proposing and
implementing foreign policy initiatives.
We see vast potential in the close partnership
with the United Nations and its specialized structures
in implementing joint programmes and projects. In this
context, we would like to express our gratitude for
cooperation extended to us by such United Nations
specialized agencies as the United Nations
Development Programme, UNICEF, the Office of the
United Nations High Commissioner for Refugees, the
United Nations Office on Drugs and Crime and the
United Nations Population Fund. Through interaction
with these agencies, the Government of Turkmenistan
is implementing a number of major projects that are
yielding specific results in the social sphere, health
care, education, the environment, combating illicit drug
trafficking and a number of other areas. Turkmenistan
will continue to maintain close ties with these United
Nations agencies in the quest for and implementation
of new possibilities for cooperation.
6

A clear example of the strategic partnership of
Turkmenistan with the United Nations was the signing
of our country’s Government in February of 2004 of
the United Nations Development Assistance
Framework to promote development for 2005-2009. A
significant feature of this document is the fact that it
fully coincides with the national priorities and interests
of Turkmenistan, as defined by the National
Development Strategy of our country for the period
until 2020. It aims at resolving global objectives within
the framework of the United Nations Millennium
Development Goals.
One of the important components of
Turkmenistan’s policy is the human dimension. Our
country is conducting joint work with international
organizations in this area. During the years of
independence, we have worked to create genuine
guarantees for the implementation of personal,
political, economic, social and other rights of citizens.
The personal rights of citizens have been specifically
reflected in Turkmenistan’s laws and law enforcement
practice concerning such matters as the abolition of the
death penalty, the banning of searches on citizens and
the banning of the adoption of ad hoc decisions in
pressing criminal charges. Through practical action,
Turkmenistan reaffirms the implementation of these
legal acts.
Every year in our country, by presidential decree,
there is a widespread amnesty, the next to take place in
just a month. As a result, more than 9,000 people will
be amnestied.
Today in Turkmenistan there are no restrictions
whatsoever on travel of its citizens abroad. There is
guaranteed freedom of registration and activity of
religious organizations and groups, in accordance with
universally recognized international law, regardless of
the number of adherents or of their faith. A number of
very important legislative acts were adopted regarding
these issues, in accordance with which, at the present
time in Turkmenistan, there are various religious faiths
registered and functioning.
As for the human dimension, Turkmenistan has
intensified its work with the Office of the United
Nations High Commissioner for Human Rights
(OHCHR). On our invitation, in March 2004,
Turkmenistan was visited by a group of experts from
the OHCHR, who, together with the Turkmen side,
drew up specific areas for cooperation and rendered
assistance in work on the further development of this
human dimension, among which was methodological
and legal assistance in the preparation of national
reports on United Nations conventions in the field of
human rights. We intend to continue our efforts
regarding these issues and are ready to cooperate with
all of the United Nations agencies and other
international organizations.
Against the backdrop of such effective
interaction, we are concerned that in 2003 the General
Assembly’s Third Committee considered a draft
resolution regarding human rights in Turkmenistan.
The proposal was made by representatives of several
countries without having visited Turkmenistan, without
having studied the situation on the ground, without
taking into account the significant initiatives of the
Government of Turkmenistan in this sphere and
without having first acquainted the Turkmen side with
its contents. Such attempts at a one-sided consideration
of serious questions is, in our view, unacceptable, and
it is not in keeping with constructive cooperation in
this sphere. The adoption of hasty decisions does not
make a positive contribution to constructive dialogue.
This is extremely important, particularly in the light of
the principle of mutual respect for States, one of the
dominating principles in the system of values professed
by the United Nations.
At the crossroads of the twentieth and twenty-
first centuries, our region, Central Asia, has moved
into the forefront of the international community’s
attention. How multilateral dialogue will take place on
problems of this region to a great extent will determine
the prospects for peace and security on a global scale.
Aware of its full responsibility to the
international community, Turkmenistan attaches utmost
importance to the role of the United Nations in
stepping up regional and interregional dialogue in
seeking solutions to potential problems. In this regard,
I should like to draw the Assembly’s attention to the
initiative of the President of Turkmenistan regarding
the creation of a Central Asian regional consultative
council of heads of State.
The issue here is about the creation of an inter-
State body at the highest level for holding regular
consultations and working out joint decisions on
relevant issues that directly affect the fate of the
countries of the region and the real needs of the people
that inhabit those regions. These are, first of all, issues
7

of cooperation in trade and the economy, energy
supply, border trade, transportation and humanitarian
issues. In our view, this mechanism for multilateral
consultations at the head-of-State level would promote
the development and implementation of agreed actions
by parties on the basis of mutual interest and would
allow for creation of the most effective system of
rational interaction.
In October 2003, in Ashkhabad, the first round of
a forum on conflict prevention and sustainable
development for Central Asia took place under the
aegis of the United Nations and the Organization for
Security and Cooperation in Europe (OSCE). In the
context of strengthening the effectiveness of
instruments of preventive diplomacy, we believe it to
be useful and advisable to create a United Nations
centre on preventive diplomacy in the Central Asian
region. Turkmenistan is ready to provide full assistance
towards locating it in our nation’s capital.
An important stage in intensifying regional
cooperation was the preparation of the trans-Afghan —
or Turkmenistan-Afghanistan-Pakistan — gas pipeline
project. Turkmenistan welcomes the interest of large
companies and financial and industrial groups in that
major project. Here, I would like to note that the
United Nations, using its broad international authority,
could have worked out a system of political and legal
guarantees to ensure conditions favourable to the
project.
It is important to recall that in the past
Turkmenistan proposed, from this rostrum, an initiative
to formulate and adopt under the aegis of the United
Nations an international convention on a regime
governing the functioning of inter-State pipelines, and
associated guarantees. We believe that such a
document would make it possible to create a
dependable political and legal mechanism to ensure the
transportation of raw materials to world markets.
On the question of implementing a secure
development strategy and enhancing cooperation in the
region, I would like to underscore issues of
international cooperation regarding the Caspian Sea.
These relate first and foremost to the exploration of the
Caspian Sea’s richest fields of hydrocarbon resources
and are linked not only to the interests of the countries
of the region but to those of many other States and
transnational companies. Our policy is aimed at
merging those interests.
It is a well-known fact that the oil and natural gas
reserves of the Caspian Sea are the planet’s most
important energy resources for the twenty-first century.
Their reasonable and effective exploration and the
construction of pipeline infrastructure to transport them
to world markets would ensure significant economic
growth in many States and the well-being of their
peoples.
Effective economic activity on the Caspian Sea is
closely linked to ensuring stability in the Caspian
region. Turkmenistan favours making the Caspian Sea
a zone of peace, stability and sustainable international
cooperation.
We share the view that, in the twenty-first
century, the United Nations system needs rational
reform. We favour such United Nations reform, but
only in terms of strengthening and broadening the
Organization’s role in the world. In this context, an
important issue is ensuring maximum representation of
States in the United Nations, in the broader community
of nations, in the specialized agencies and in the
United Nations system in general. In addition, the
United Nations should make full use of the potential
and advantages of Member States. For example,
Turkmenistan is ready to provide United Nations
agencies with resources to expand their presence in the
region by opening headquarters and other major offices
of United Nations agencies in our capital.
The diversity and complexity of the tasks facing
the States Members of the United Nations is self-
evident. Carrying them out requires not only collective
efforts but also unambiguous awareness of the
individual role and responsibility of each country of
the international community. Turkmenistan adheres to
that logic of political behaviour, with the objective of
strengthening peace and promoting economic, social
and cultural development.